         Case 1:19-cv-02194-LAP Document 51 Filed 11/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                              No. 19 Civ. 2194 (LAP)
               -against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Plaintiff’s counsel’s letter

dated November 2, 2020 (see dkt. no. 49) and Mr. Shanahan’s

letter dated November 3, 2020 (see dkt. no. 50).            Plaintiff’s

counsel shall respond no later than November 9, 2020 to Mr.

Shanahan’s letter.      In the same letter, Plaintiff’s counsel

shall inform the Court of what else is required, besides an

inquest, to resolve the case.

SO ORDERED.

Dated:       New York, New York
             November 4, 2020

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      1
